SULLIVAN, Judge,
concurring.
The necessity for a timely new hearing or reinstatement was implicit in our 1988 reversal and remand of the Commission's earlier action. The Commission did not hold a new hearing until more than one year following the date upon which the appellate decision became final. However, Appellees point out that the Marion Superior Court, the reviewing court, did not forward the matter to the Commission as required by our order upon reversal. Although our order may seem overly technical and unnecessary, our appellate review was of the Superior Court's judgment not the Commission's decision. Therefore, it was incumbent upon us to direct our remand to the Superior Court and for that court, in turn to issue an order to the Commission. Although there was what appears to be an inordinate delay, Neal did not show that it was other than a minor administrative oversight.
Be that as it may, Neal could demonstrate prejudice from the delay only if he had been successful in attacking his termination upon appeal. Only if the Commission wrongfully or erroneously terminated Neal, would he have been entitled to reinstatement and back pay. Because we have affirmed the decision finding Neal's termination appropriate, he has suffered no harm from the fact that the rehearing was not expeditiously conducted.
I fully concur in the opinion of the majority.